Citation Nr: 0934699	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  07-24 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from April 1976 to February 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island.  In that decision, the RO denied a TDIU.

In May 2009, the Veteran testified during a hearing at the RO 
before the undersigned; a transcript of that hearing is of 
record.


FINDINGS OF FACT

1.  Service connection is currently in effect for residuals 
of right herniated disc laminectomy, rated 60 percent 
disabling, major depressive disorder, associated with right 
herniated disc laminectomy, rated 30 percent disabling, two 
lumbosacral scars, each rated 10 percent disabling, and an 
abdominal scar, rated 10 percent disabling. The combined 
disability evaluation is 80 percent.

2. The Veteran's service-connected disabilities preclude 
substantially gainful employment consistent with his 
education and occupational experience.


CONCLUSION OF LAW

The criteria for a total rating based on individual 
unemployability due to service-connected disabilities have 
been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

However, as the Board is granting the claim for a TDIU, the 
claim is substantiated, and there are no further VCAA duties.  
Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); 
VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and 
duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance).


Analysis

Pertinent regulations provide that a total disability rating 
may be assigned where the schedular rating is less than 
total, when the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities, provided that, if there are two or 
more disabilities, one disability is rated 40 percent or 
more, and the combined rating of all disabilities is 70 
percent or more.  38 C.F.R. § 4.16(a).

Service connection is currently in effect for residuals of 
right herniated disc laminectomy, rated 60 percent disabling, 
major depressive disorder, associated with right herniated 
disc laminectomy, rated 30 percent disabling, two lumbosacral 
scars, each rated 10 percent disabling, and an abdominal 
scar, rated 10 percent disabling. The combined disability 
evaluation is 80 percent.  Thus, as the Veteran has one 
disability rated higher than 40 percent and a combined rating 
higher than 70 percent, he meets the percentage standards of 
38 C.F.R. § 4.16(a).

In determining whether a Veteran is entitled to a TDIU, 
neither the appellant's non-service-connected disabilities 
nor his advancing age can be considered.  Van Hoose v. Brown, 
4 Vet. App. 361 (1993).  The sole fact that a Veteran is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself constitutes recognition that 
the impairment makes it difficult to obtain and keep 
employment.  The question is whether the Veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the Veteran can find employment.  Id.   
Moreover, marginal employment is not considered substantially 
gainful employment.  38 C.F.R. § 4.16(a).

The Veteran is a high school graduate.  He worked as a 
machinist, and later as a driver for the Post Office.

There are two medical opinions as to the effects of the 
Veteran's service-connected disabilities on his 
employability.  After conducting an April 2006 spine 
examination, a VA physician noted that the Veteran had a very 
limited range of motion and concluded that he should be 
precluded from physical employment, but not sedentary 
employment that allows for frequent breaks.  She also noted 
that, as the Veteran was taking a narcotic for his back 
disability, his employment should not include running 
machinery.  At that time, the Veteran indicated that he had 
worked at the Post Office until his January 2005 spinal 
fusion surgery.  The evidence reflects that the Veteran has 
had multiple back surgeries, including the January 2005 
spinal fusion.  An April 2005 private treatment note 
indicated that the Veteran delay going back to work until at 
least six months after the spinal fusion surgery.

After conducting an April 2008 psychiatric examination, a VA 
psychologist opined that the Veteran's major depressive 
disorder, which was caused by his service-connected back 
disability, had a moderate to major negative impact on his 
ability to obtain and maintain physical or sedentary 
employment.  It was also noted that, although the Veteran was 
working full time, he "just sits in his car and does nothing 
all day."

An April 2009 letter from the Post Office to the Department 
of Labor's Workers' Compensation Office, submitted in April 
2009 with a waiver of initial RO review, clarifies the 
Veteran's employment situation.  The letter indicates that 
the Post Office withdrew a limited duty job offer to the 
Veteran because the job given to him due to his physical 
restrictions was non-productive and unnecessary.

The above evidence reflects that the Veteran's service-
connected right herniated disc laminectomy and related major 
depressive disorder each, independently, cause significant 
limitations on his ability to perform jobs for which he is 
qualified by his education and experience.  While the April 
2006 VA examiner found that the Veteran's back disability did 
not render him incapable of performing some types of 
sedentary employment in limited circumstances, her letter did 
not (and could not have) consider the Veteran's subsequently 
service-connected psychiatric disability and his subsequent 
employment difficulties.  As the evidence indicates that the 
combination of the Veteran's service-connected physical and 
psychiatric disabilities render him incapable of performing 
the physical and mental acts required by all but the most 
marginal employment, a TDIU is warranted.


ORDER

Entitlement to a TDIU is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


